Case Case
     18-14603-MBK    Doc 1151 Document
          3:19-cv-21974-BRM     Filed 04/14/20
                                         9 Filed Entered
                                                 04/14/2004/14/20
                                                           Page 115:47:07   Desc
                                                                  of 2 PageID: 56 Main
                              Document      Page 1 of 2



  McMANIMON, SCOTLAND
   & BAUMANN, LLC
  75 Livingston Avenue
  Roseland, New Jersey 07068
  (973) 622-1800
  Richard D. Trenk, Esq. (rtrenk@msbnj.com)
  Robert S. Roglieri, Esq. (rroglieri@msbnj.com)
  Counsel for the Ad Hoc Committee of Minority Shareholders

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


  In re:                                                       Chapter 11

  PRINCETON ALTERNATIVE INCOME                                 Case No. 18-14603 (MBK)
  FUND, LP, et al.,1
                                                               (Jointly Administered)
                       Debtors.


  AD-HOC COMMITTEE OF MINORITY                                 Civil Action No. 3:19-cv-21974-BRM
  SHAREHOLDERS,

                        Appellant,                             CONSENT ORDER DISMISSING
                                                               APPEAL WITH PREJUDICE AND
  v.                                                           WITHOUT COSTS
  MATTHEW CANTOR,

                        Appellee.


           WHEREAS, the Ad-Hoc Committee of Minority Shareholders (the “Committee”)

  having heretofore opened the above referenced appeal with Matthew Cantor, as Chapter 11

  Trustee (the “Trustee”) as appellee; and

           WHEREAS, the Committee and the Trustee (collectively, the “Parties”) have entered

  into a Global Settlement and the Bankruptcy Court having confirmed the Fifth Amended Plan of



  1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
  as follows: Princeton Alternative Income Fund, LP (7875); and Princeton Alternative Funding, LLC (3349).
Case Case
     18-14603-MBK    Doc 1151 Document
          3:19-cv-21974-BRM     Filed 04/14/20
                                         9 Filed Entered
                                                 04/14/2004/14/20
                                                           Page 215:47:07   Desc
                                                                  of 2 PageID: 57 Main
                              Document      Page 2 of 2



  Reorganization for the Debtors [Bankr. Docket No. 1134] pursuant to which the above

  referenced appeal shall be voluntarily dismissed without costs; and

           NOW, THEREFORE, with the consent of the parties and the Court having found that

  good cause exists for the entry of this Order;

           IT IS, on this ______ day of __________, 2020

           ORDERED, that

           1.     Pursuant to Fed. R. Bankr. P. 8023, the Parties hereby stipulate to the voluntary

  dismissal of the above referenced appeal with prejudice and without costs assessed to either

  party.

           2.     The Court hereby DISMISSES the above referenced appeal with prejudice and

  without costs assessed to either party.

           3.     The Court hereby directs the Clerk to close the case.



                                                    Date: 4/14/2020
                                                   s/Brian R. Martinotti
                                                    United States District Judge
  The parties hereby consent to the form and entry of the within Order:

  Dated: April 14, 2020

  WOLLMUTH MAHER                                       McMANIMON, SCOTLAND
   & DEUTSCH LLP                                        & BAUMANN, LLC


  By: /s/ Paul R. DeFilippo                            By: /s/ Richard D. Trenk
  Paul R. DeFilippo                                    Richard D. Trenk
  500 Fifth Avenue                                     75 Livingston Avenue
  New York, New York 10110                             Roseland, New Jersey 07068
  Counsel for Appellee,                                Counsel for Appellant,
  Matthew Cantor, Chapter 11 Trustee                   Ad-Hoc Committee of Minority Shareholders
